Citation Nr: 0814498	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-29 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from November 19, 1976, to 
January 30, 1979. He had inactive service of 2 months and 24 
days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In April 2005, the veteran failed to 
report for a Travel Board hearing he requested, after being 
informed of the date, place and time of the hearing.  The 
request is considered withdrawn.  


FINDING OF FACT

The veteran did not have active military service during a 
wartime period.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a claim for nonservice-connected pension benefits 
where the claimant did not serve on active duty during a 
period of war.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

The veteran seeks non-service-connected pension benefits.  In 
order to establish basic eligibility for nonservice-connected 
pension benefits, it must be shown that the applicant veteran 
served in active military service during a period of war.  38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2007).  
Along with other periods not here applicable, the law and 
regulations recognize August 5, 1964, through May 7, 1975, 
and the period beginning August 2, 1990, as periods of 
wartime service.  38 U.S.C.A. § 101 (29), (33) (West 2002); 
38 C.F.R. § 3.2 (2007).

The RO has confirmed that the veteran served on active duty 
from November 19, 1976, to January 30, 1979.  Since this was 
not during a recognized period of war, he has no qualifying 
wartime service.  As to the veteran's argument that his DD 
214 is wrong as to his entrance date, which he contends 
should be August 25, 1976, the Board observes that the 
service dates on the veteran's DD 214 were determined to be 
correct by the National Personnel Records Center in October 
1986.  Only service department records can establish if and 
when a person was serving on active duty, active duty for 
training, or inactive duty training.  Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).  Service department records are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also 38 C.F.R. § 3.203, limiting the type of evidence 
accepted to verify service dates.  As the veteran lacks 
qualifying military service during a period of war, his claim 
for nonservice-connected pension benefits must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


